Citation Nr: 1611647	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include as secondary to hypertension.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease status post coronary artery bypass graft and myocardial infraction (coronary artery disease) prior to December 27, 2010.

4.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease for the period from December 27, 2010, to August 29, 2011.  

5.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft status post pacemaker (coronary artery disease) for the period from November 1, 2011, to January 21, 2013.  

6.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease on or after January 22, 2013.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1968.  

This case comes before the Board of Veterans' Appeals on appeal from November 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

During the pendency of the appeal, in a January 2011 rating decision, the RO increased the evaluation for coronary artery disease from 10 percent to 30 percent effective December 8, 2010.  Subsequently, in a November 2013 rating decision, the RO increased the evaluation for coronary artery disease from 10 percent to 30 percent effective from February 2, 2010, assigned a 60 percent evaluation from December 27, 2010, assigned a 100 percent evaluation from August 29, 2011, assigned an evaluation of 10 percent effective from November 1, 2011, and assigned a 60 percent evaluation from January 22, 2013.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized to reflect the staged ratings.

In an April 2015 decision, the Board granted entitlement to service connection for PTSD, denied entitlement to service connection for erectile dysfunction, and remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension for further development.  Subsequently, in an October 2015 rating decision, the agency of original jurisdiction (AOJ) granted service connection for tinnitus and for left ear hearing loss.  As that decision constitutes a full grant of benefits for those claims, the issues are no longer in appellate status.  The issues of entitlement to service connection for right ear hearing loss and service connection for hypertension are again before the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains evidence that is either duplicative of the evidence in VBMS or is irrelevant to the present appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the claims.  

As to hypertension, the Board finds that an additional VA examination and medical opinion are warranted.  The Veteran was afforded a VA examination in connection with his claim in August 2010.  The examiner rendered a diagnosis of hypertension and noted that the Veteran was prescribed medication for his hypertension; however, the examiner did not provide an etiological opinion.  An additional VA examination was provided in July 2015 during which the examiner reported that there was no objective evidence of hypertension since a 2011 record.  He did not provide an etiological opinion.  However, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the Veteran had a diagnosis of hypertension during the appeal period, the Board finds that a medical opinion is needed.  

As to the right ear hearing loss, the Veteran was afforded a VA examination in August 2010, and a VA addendum opinion was provided in December 2010.  The Veteran was also afforded a VA examination and medical opinion in July 2015. The December 2010 VA addendum opinion provided that the Veteran's right ear hearing loss may be related to his hypertension.  Therefore, the Board finds that the issue of service connection for right ear hearing loss is inextricably intertwined with the issue of service connection for hypertension and must also be remanded.  

As to the coronary artery disease, the Veteran was most recently provided with a VA examination in January 2013 in connection with his claim; however, there is an indication that this disability may have increased in severity since that time.  In this regard, in his December 2013 substantive appeal, the Veteran stated that his health had gotten worse and indicated that he had shortness of breath and angina more often.  He further stated that he had a pacemaker put in because his heart condition was so bad that the doctors thought that his heart would stop.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected coronary artery disease.  

Finally, as the Veteran seeks ongoing treatment, all outstanding, relevant treatment records should be secured.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, hearing loss, and coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records from the VA healthcare system in Gainesville, Florida, from November 2014 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should state whether the Veteran currently has hypertension or whether he had hypertension at any time since February 2010 or within close proximity thereto, even if not currently present.  

If the examiner finds the Veteran has not had hypertension at any time since February 2010, the examiner should so state and explain why.  In so doing, the examiner should address the prior diagnoses of hypertension of record.  

If the examiner finds that the Veteran had hypertension at any time since February 2010 (even if not currently present), the examiner should address the following: 

(a)  The examiner should state whether it is at least as likely as not that the Veteran's hypertension manifested during active service or is otherwise causally or etiologically related to his military service.  

(b)  The examiner should state whether it is at least as likely as not that the Veteran's hypertension is casually or etiologically related to his exposure to herbicides during service (notwithstanding the fact that hypertension is not among the listed diseases presumed to be related to exposure to herbicides).  

(c) The examiner should state whether it is at least as likely as not that the Veteran's hypertension was caused by or permanently aggravated by a service-connected disability, to include his service-connected PTSD and service-connected coronary artery disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected coronary artery disease. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including current diagnostic testing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's coronary artery disease.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  

He or she should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year. 

The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction. 

In addition, he or she should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

Finally, he or she should address whether there was any hospitalization for ventricular arrhythmias or aneurysmectomy and whether there is an automatic implantable cardioverter-defibrillator (AICD) in place.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Such development may include affording the Veteran a VA examination and/or obtaining a medical opinion regarding right ear hearing loss.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




